Citation Nr: 0016953	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99-02 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals, partial 
hysterectomy.
 
2.  Entitlement to service connection for anxiety/depressive 
disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for migraine headaches, 
to include as due to an undiagnosed illness.

4.  Entitlement to service connection for degenerative joint 
disease, left knee (claimed as aching joints), to include as 
due to an undiagnosed illness.

5.  Entitlement to service connection for degenerative disc 
disease, lumbar spine, to include as due to an undiagnosed 
illness.

6.  Entitlement to a permanent and total disability 
evaluation for nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1986 to 
September 1986, February 1991 to March 1991, and from July 
1991 to January 1992.  She served in  Southwest Asia during 
the Persian Gulf War during the latter period of active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claims for 
entitlement to service connection for residuals, partial 
hysterectomy, anxiety/depressive disorder as due to an 
undiagnosed illness, migraine headaches as due to an 
undiagnosed illness, degenerative joint disease of the left 
knee as due to an undiagnosed illness, degenerative disc 
disease of the lumbar spine as due to an undiagnosed illness, 
and nonservice-connected pension.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's hysterectomy and her period of active duty.

2.  There is no medical evidence of a causal link between the 
veteran's anxiety/depressive disorder and any incident of 
service, and her anxiety/depressive disorder is not due to an 
undiagnosed illness.

3.  There is no medical evidence of a causal link between the 
veteran's migraine headaches and any incident of service, and 
her migraine headaches are due to a known diagnosis.

4.  There is no medical evidence of a causal link between the 
veteran's degenerative joint disease, left knee (claimed as 
aching joints) and any incident of service, and her 
degenerative joint disease of the left knee is due to a known 
diagnosis.

5.  There is no medical evidence of a causal link between the 
veteran's degenerative disc disease of the lumbar spine and 
any incident of service, and her lumbar disc disease is due 
to a known diagnosis.

6.  The veteran was born in July 1963, has three years of 
college, and last worked in June 1996.

7.  The veteran's non-service connected disabilities are her 
status post partial hysterectomy, rated as noncompensable; 
anxiety/depressive disorder, rated as 30 percent disabling; 
migraine headaches, rated 10 percent disabling; degenerative 
joint disease of the left knee, rated 10 percent disabling; 
degenerative disc disease, of the lumbar spine, rated 20 
percent disabling; shortness of breath, rated as 
noncompensable; and a liver condition, rated as 
noncompensable.  The combined rating for the veteran's non-
service connected disabilities is 60 percent.

8.  The veteran's disabilities do not preclude her from 
engaging in substantially gainful employment, consistent with 
her age, education and occupational history.



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for residuals, partial hysterectomy is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for anxiety/depressive disorder, to 
include as due to an undiagnosed illness, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim for migraine headaches, to include as 
due to an undiagnosed illness, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim for degenerative joint disease, left 
knee (claimed as aching joints), to include as due to an 
undiagnosed illness, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The veteran's claim for degenerative disc disease, lumbar 
spine, to include as due to an undiagnosed illness, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The requirements for entitlement to a permanent and total 
disability evaluation for nonservice-connected pension have 
not been met.  38 U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321(b)(2), 3.340, 3.342, 4.15, 
4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well-grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
Theater of Operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001.  To fulfill the requirement of chronicity, the illness 
must have persisted for a period of six months.  38 U.S.C.A. 
§ 1117 (West 1991); 38 C.F.R. § 3.317 (1999).  At the outset, 
however, prior to reaching the merits of the veteran's 
claims, the Board must determine whether the veteran has 
crossed the threshold of establishing well-grounded claims.  
Statutory law as enacted by the Congress charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).


A. Residuals, partial hysterectomy

Service medical records are negative for any diagnosis of a 
gynecological disorder.  In an August 1997 VA examination the 
veteran reported experiencing chronic bleeding and underwent 
a partial hysterectomy.  The veteran reported no 
gynecological complaints.

The evidence establishes that the veteran had a partial 
hysterectomy approximately five years after separation from 
service.  However, there is no medical evidence of a nexus 
between the veteran's residuals, partial hysterectomy and her 
period of active duty service.  Post-service medical records 
do not mention a gynecological condition until 1997.  The 
record has failed to provide any competent medical evidence 
illustrating a nexus between the veteran's residuals, partial 
hysterectomy and her active duty service.  In absence of 
competent medical evidence to support the claim of 
entitlement to service connection for residuals, partial 
hysterectomy, the Board finds the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that her claim is well grounded.

B. Anxiety/depressive disorder

The veteran contends that her anxiety/depressive disorder is 
a result of her four month tour of duty during the Gulf War.  
Service medical records are negative for any diagnosis of a 
psychiatric illness.

In an August 1997 VA examination the veteran reported sleep 
disturbance, increased irritability, decreased energy level, 
feelings of helplessness, worthlessness, guilt at times, as 
well as occasional suicidal thoughts, but no plan.  The 
veteran also admitted to anhedonia, and reported being lonely 
and withdrawn.  The diagnosis was dysthymic disorder 
(borderline); rule out post-traumatic stress disorder (PTSD) 
(stressors related to the events prior to service).  The 
examiner noted that based on the examination, the veteran had 
symptoms of dysthymic disorder which met the criteria for 
this entity based on DSM-IV on a borderline range.  She also 
had been experiencing symptoms of PTSD from her childhood 
traumatic events.  The examiner observed that the veteran 
presented a poor job history following her placement on 
psychotropic medications and that her psychotropic medication 
regimen could affect her ability and performance, but the 
examiner added that they could be adjusted accordingly and 
that the veteran's psychiatric condition did not necessarily 
warrant any permanent/total disability. 
In a statement dated August 1997, the veteran's mother 
indicated that her daughter was fun loving and even tempered 
before going into military service.  After separation from 
service the veteran exhibited tantrums, moodiness, and 
forgetfulness.

C. Migraine headaches

The veteran maintains that her headaches are a result of her 
tour of duty during the Gulf War.  Service medical records 
show that she sustained a head injury in August 1986 when she 
hit her head on a locker door.  She sustained a small 
laceration on the left side of the forehead.  Neurological 
examination was normal.  There was no diagnosis or follow-up 
required.  The service medical records are negative for any 
diagnosis of headaches, including migraine headaches.

In an August 1997 VA examination the veteran reported 
complaints of headaches.  The examination found cranial 
nerves II-XII within normal limits.  

During a January 1998 VA examination the veteran reported 
that one year after returning from Saudi Arabia she started 
having headaches.  She described the headaches as sharp and 
in the right temporal region.  The headaches were 6 or 7 on a 
scale of 0 to 10 and had associated nausea and severe 
phonophobia.  The headaches lasted from 30 to 45 minutes.  
She indicated that she experienced occasional blurred vision 
and denied any diplopia.  The veteran took Ibuprofen 600 mg 
twice daily.  The examination showed pupils equal and reacted 
to light and accommodation.  Extraocular eye movements were 
intact.  There was no nystagmus.  There was no facial 
asymmetry and the rest of the cranial nerves were within 
normal limits.  The diagnosis was migraine headaches.

In an August 1997 statement, the veteran's mother indicated 
that after the veteran's return from the Gulf she experienced 
headaches and had to sleep often to get rid of them.

D. Degenerative joint disease, left knee

The veteran claims that she experiences left knee joint ache 
as a result of her tour of duty during the Gulf War.  Service 
medical records show that in June of 1986 the veteran was 
seen for a knee problem with pain for one week.  The record 
does not indicate which knee.  There was no direct trauma, no 
redness or swelling.  The veteran was given 800 mg of Motrin.  
Service medical records show no further treatment for the 
knee and no diagnosis of a knee disorder, including 
degenerative joint disease of the left knee.  

In an August 1997 VA examination the veteran reported chronic 
knee pain which started while she was in Saudi Arabia.  The 
examination showed no abnormalities of the ligaments per 
Apley, grinder and drawer testing.  Range of motion of 
bilateral knees was 0 to 110 degrees.  There was no 
enlargement of the knee joints or tenderness with palpation.  
There was no alteration of color or temperature.  Motor 
skills, dexterity, coordination, toe/heel walking and 
reflexes within normal limits.  The veteran denied any 
decrease in sensory perception.  X-rays revealed minimal 
degenerative disease.  The diagnosis was left knee mild 
medial knee joint compartment narrowing.  There was no joint 
effusion.

A January 1998 VA examination showed a normal gait, she was 
able to tandem walk, and was able to walk on her tiptoes as 
well as heels.

In a statement dated August 1997, the veteran's mother 
indicated that the veteran complained of knee pain after her 
return from the Gulf.


E. Degenerative disc disease, lumbar spine

The veteran claims that her degenerative disc disease is a 
result of her tour of duty during the Gulf War.  Service 
medical records are negative for a diagnosis of degenerative 
disc disease, lumbar spine.

In an August 1997 VA examination the veteran reported back 
pain as secondary to involvement in the military and an 
accident while working for the highway department in 1993.  
The examination showed no spasms at rest but palpation 
produced spasms to the bilateral lumbar region.  The veteran 
denied radiation of pain to hips or legs.  Sciatic nerve 
notch was negative.  The diagnosis was lumbar spine 
degenerative disc disease with narrowing at L5-S1.

Upon a January 1998 VA examination the veteran complained of 
having low back pain radiating down her right leg as a result 
of an automobile accident in 1993.  The diagnosis was back 
pain.  The examiner also noted that the veteran had back and 
objective sensory deficit, suggestive of S1 radiculopathy.  
The examiner observed that the veteran's back pain started 
after the 1993 accident and that the (post-service) accident 
most likely contributed to her back pain and symptoms of 
radiculopathy.

In a statement dated August 1997, the veteran's mother 
indicated that after returning from the Gulf her daughter 
began experiencing back pain.

F. Conclusion

The Board notes that the file contains medical diagnoses of 
dysthymic disorder (borderline) with symptoms of PTSD from 
childhood trauma for which the veteran currently takes 
medication; migraine headaches; mild medial knee joint 
compartment narrowing of the left knee; and degenerative disc 
disease at L5-S1.  The veteran herself has submitted no 
objective evidence, whether medical or non-medical, to show 
that she has undiagnosed illnesses from her service in 
Southwest Asian Theater of operations during the Persian Gulf 
War.  The claims file does not contain competent medical 
opinions indicating that the veteran has chronic conditions 
involving a dysthymic disorder, headaches, a left knee 
disability, or a lumbar spine disorder due to undiagnosed 
illness.  There is no evidence of a psychiatric disorder 
until 1997, approximately five years after separation from 
service.  The veteran began experiencing headaches one year 
after service and the first evidence of the veteran's current 
knee and back problems are in 1997.  It is clear from the 
medical records that there are no objective indications 
capable of independent verification within the meaning of 
38 C.F.R. § 3.317 to otherwise allow for attributing the 
veteran's disabilities to undiagnosed illnesses.  The Board 
is cognizant of the minor head and knee injuries sustained in 
1986 during the veteran's first period of active duty, but no 
pertinent diagnosis was recorded following either event; 
subsequent medical examinations, including a 1991 
reenlistment examination, were negative for any pertinent 
abnormal findings; and there is no medical evidence of a 
nexus between a current headache or left knee disorder and 
incident of service, including an injury.  As there is no 
persuasive evidence of a relationship between the veteran's 
current disabilities and the veteran's military service, 
there is no basis for establishing service connection under 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.

Where, as in the present case, the determinative issues 
involve medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claims are 
"plausible" or "possible" is required.  Grottveit, 5 Vet. 
App. at 92-93.  A claimant cannot meet this burden merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  Espiritu, 2 Vet. App. 
at 492.  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under section 5107(a).  Tirpak, 2 Vet. App. at 611.

II. Nonservice-connected pension

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
not the result of his own willful misconduct.  38 U.S.C.A. 
§ 1521(a) (West 1991).  There are three alternative 
regulations upon which a finding of permanent and total 
disability for pension purposes may be based.  In accordance 
with the VA Schedule For Rating Disabilities, one may 
establish that the veteran has a lifetime impairment which 
renders it impossible for the "average person" to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1502.  This 
method requires rating each disability under the appropriate 
diagnostic code, and then combining the ratings to determine 
whether the veteran holds a combined one hundred percent 
schedular evaluation for pension purposes.  If a veteran 
suffers the permanent loss of the use of both hands or both 
feet, or of one hand and one foot, or of the sight of both 
eyes, or becomes permanently helpless or permanently 
bedridden, the veteran will be considered permanently and 
totally disabled.  38 C.F.R. § 4.15.

Absent a combined one-hundred percent schedular evaluation, 
entitlement to a permanent and total disability rating for 
pension purposes may be established if there is evidence that 
the veteran has a lifetime impairment which precludes the 
veteran from securing and following substantially gainful 
employment.  38 U.S.C.A. § 1502; 38 C.F.R. § 4.17.  If there 
is only one such disability, it must be ratable at 60 percent 
or more; if there are two or more disabilities, there must be 
at least one disability rated at 40 percent or more and the 
combined rating must be 70 percent or more.  If the veteran 
is considered permanently and totally disabled under these 
criteria, he or she is then awarded a one hundred percent 
schedular evaluation for pension purposes.  38 C.F.R. §§ 
4.16(a), 4.17.

If the veteran's disability ratings fail to meet the 
percentage standards referenced above, a permanent and total 
disability rating for pension purposes may be granted on an 
extraschedular basis if the veteran is unemployable by reason 
of his or her disabilities, age, occupational background and 
other related factors.  38 C.F.R. §§ 3.321(b)(2); 4.17(b).

For the veteran to establish permanent and total disability 
for pension purposes under the first two methods described 
above, the veteran must show that she is objectively 
unemployable as a result of permanent disabilities, or that 
she experiences disabilities which would preclude the average 
person from following a substantially gainful occupation, if 
it is reasonably certain that the disabilities are permanent.  
38 U.S.C.A. § 1502; 38 C.F.R. §§ 3.342(b), 4.15.  Therefore, 
since the veteran has two or more disabilities, there must be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to at least 70 percent.

The veteran's non-service connected disabilities are her 
residuals, partial hysterectomy, rated as noncompensable; 
anxiety/depressive disorder, rated as 30 percent disabling 
(as a result of this decision); migraine headaches, rated 10 
percent disabling; degenerative joint disease, left knee 
(claimed as aching joints), rated 10 percent disabling; 
degenerative disc disease of the lumbar spine, rated 20 
percent disabling (as a result of this decision); shortness 
of breath, rated as noncompensable; and a liver condition, 
rated as noncompensable.  The combined rating for the 
veteran's non-service connected disabilities is 60 percent.

As noted above, entitlement to pension benefits may be 
objectively determined if the veteran is unemployable as a 
result of permanent disabilities or if she experiences 
disabilities which would preclude the average person from 
following a substantially gainful occupation, if it is 
reasonably certain that the disabilities are permanent.  38 
U.S.C.A. § 1502; 38 C.F.R. § 4.15.  An analysis of the 
propriety of the rating assigned for each of the veteran's 
nonservice-connected disabilities is therefore warranted.

A. Residuals, partial hysterectomy

Service medical records are negative for any diagnosis of a 
gynecological disorder.  In an August 1997 VA examination the 
veteran reported experiencing chronic bleeding and underwent 
a partial hysterectomy.  The veteran reported no 
gynecological complaints.  A 0 percent (noncompensable) 
evaluation was assigned under 38 C.F.R. § 4.116 Diagnostic 
Code 7615.  For disease of the female reproductive organs, to 
include ovarian disease or injury, where symptoms do not 
require continuous treatment, a noncompensable evaluation is 
warranted.  Where symptoms require continuous treatment, a 10 
percent evaluation is warranted.  38 C.F.R. § 4.116, 
Diagnostic Code 7610 through 7615 (1999).

The Board is of the opinion that the evidence of record 
demonstrates that the veteran's disability picture for her 
residuals, partial hysterectomy does not meet the criteria 
for a compensable evaluation under Diagnostic Code 7615.  
There is no clinical evidence of symptoms requiring 
continuous treatment to warrant a 10 percent evaluation.  
Accordingly, the Board concludes that the noncompensable 
evaluation for residuals, partial hysterectomy is accurate.

B. Anxiety/depressive disorder

In an August 1997 VA examination the veteran reported sleep 
disturbance, increased irritability, decreased energy level, 
feelings of helplessness, worthlessness, guilt at times, as 
well as occasional suicidal thoughts, but no plan.  The 
veteran also admitted to anhedonia, and reported being lonely 
and withdrawn.  The examination showed the veteran to be 
clean and fairly well groomed and who exhibited normal range 
of psychomotor behavior.  She maintained fair eye contact, 
had a polite attitude and was quite composed.  Her affect was 
neutral to mildly depressed.  Her speech was clear, coherent, 
goal directed and had a normal cadence.  The veteran denied 
any current active suicidal or homicidal thoughts.  She 
reported that at times she hears voices in the form of 
mumbling.  On one occasion she thought that the couch was 
moving.  She stated that she felt at times that people are 
talking behind her back.  She could not perform either serial 
sevens or serial three but she counted up to three presidents 
in the backward order correctly.  The veteran had concrete 
thoughts on one simple similarity and did well on the other 
one.  She spelled world backwards correctly.  She mentioned 
her mother's maiden name and did answer the questions posed 
with regard to her recent recall.  Concentration was 
moderately to severely compromised.  Insight seemed to be 
fair and judgment considered to be grossly intact at the time 
of examination.  The diagnosis was dysthymic disorder 
(borderline); rule out post-traumatic stress disorder (PTSD) 
(stressors related to the events prior to service).  The 
examiner noted that based on the examination, the veteran had 
symptoms of dysthymic disorder which met the criteria for 
this entity based on DSM-IV on a borderline range.  She also 
had been experiencing symptoms of PTSD from her childhood 
traumatic events.  The veteran was assessed a Global 
Assessment of Functioning (GAF) score of 60.  The examiner 
further indicated that the veteran's psychiatric condition 
did not necessarily warrant any permanent/total disability.  
The veteran's psychotropic medication regimen could affect 
her ability and performance and they could be adjusted 
accordingly.  But noted that the veteran presented a poor job 
history following her placement on psychotropic medications.

A 0 percent (noncompensable) evaluation was assigned under 
38 C.F.R. § 4.130, Diagnostic Code 9434 for major depressive 
disorder.  A zero percent or noncompensable evaluation is 
provided for: a mental condition has been formally diagnosed, 
but symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent disability evaluation is provided 
for: Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  The criteria for a 30 percent disability 
evaluation are: Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, or recent 
events).  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships is rated 
50 percent.

The medical evidence indicates that the veteran is on 
continuous psychotropic medication and exhibits symptoms 
which more nearly approximate the criteria for a 30 percent 
rating.  Accordingly, an evaluation of 30 percent is 
warranted.  38 C.F.R. § 4.130.

However, this same evidence does not reflect that an 
evaluation in excess of 30 percent is warranted.  The medical 
evidence of record does not show most of the symptoms 
associated with occupational and social impairment with 
reduced reliability and productivity, such as a flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; and difficulty in establishing 
and maintaining effective work and social relationships, 
which would warrant a 50 percent evaluation under Diagnostic 
Code 9434.

C. Migraine headaches

In an August 1997 VA examination the veteran reported 
complaints of headaches.  The examination found cranial 
nerves II - XII within normal limits.  

During a January 1998 VA examination the veteran reported 
that one year after returning from Saudi Arabia she started 
having headaches.  She described the headaches as sharp and 
in the right temporal region.  The headaches were 6 or 7 on a 
scale of 0 to 10 and had associated nausea and severe 
phonophobia.  The headaches lasted from 30 to 45 minutes.  
She indicated that she experienced occasional blurred vision 
and denied any diplopia.  The veteran took Ibuprofen 600 mg 
twice daily.  The examination showed pupils equal and reacted 
to light and accommodation.  Extraocular eye movements were 
intact.  There was no nystagmus.  There was no facial 
asymmetry and the rest of the cranial nerves were within 
normal limits.  The diagnosis was migraine headaches.

A 10 percent evaluation was assigned under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  Diagnostic Code 8100 
provides that a 10 percent rating is warranted for migraine 
with characteristic prostrating attacks averaging one in two 
months over the last several months, a 30 percent rating is 
warranted with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
38 C.F.R. § 4.124a.  

Based on the evidence presented, the Board finds that the 
veteran's migraine headaches do not warrant an evaluation in 
excess of the presently assigned 10 percent.  In this regard, 
it is noted that there is no clinical evidence to show 
migraine headaches with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months to warrant a 30 percent evaluation under Diagnostic 
Code 8100.  Therefore, the preponderance of the evidence is 
against assignment of a rating other than 10 percent.  

D. Degenerative joint disease, left knee

In an August 1997 VA examination the veteran reported chronic 
knee pain which started while she was in Saudi Arabia.  The 
examination showed no abnormalities of the ligaments per 
Apley, grinder and drawer testing.  Range of motion of 
bilateral knees was 0 to 110 degrees.  There was no 
enlargement of the knee joints or tenderness with palpation.  
There was no alteration of color or temperature.  Motor 
skills, dexterity, coordination, toe/heel walking and 
reflexes within normal limits.  The veteran denied any 
decrease in sensory.  X-rays revealed minimal degenerative 
disease.  The diagnosis was left knee mild medial knee joint 
compartment narrowing.  There was no joint effusion.

A January 1998 VA examination showed a normal gait, she was 
able to tandem walk, and was able to walk on her tiptoes as 
well as heels.

A 10 percent evaluation was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Diagnostic Code 5010 states that 
traumatic arthritis is to be rated as degenerative arthritis 
under Diagnostic Code 5003.  Diagnostic Code 5003, in turn, 
states that the severity of degenerative arthritis, 
established by x-ray findings, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints affected.

The severity of limitation of knee flexion is evaluated under 
DC 5260.  Under this code, a 10 percent rating is warranted 
if knee flexion is limited to 45 degrees, a 20 percent rating 
is warranted if knee flexion is limited to 30 degrees.  A 30 
percent rating is warranted when knee flexion is limited to 
15 degrees.  In this case, the veteran's flexion of her left 
knee was 110 degrees.  As the number is well in excess of 30 
degrees for the left knee, a 20 percent rating is not 
warranted under this code.

The severity of limitation of knee extension is evaluated 
under DC 5261.  Under this code, a 10 percent rating is 
warranted if knee extension is limited to 10 degrees, 20 
percent rating is warranted if knee extension is limited to 
15 degrees.  A 30 percent rating is warranted if knee 
extension is limited to 20 degrees.  In this case, the 
veteran's extension for her left knee was full (zero 
degrees).  As the degree of limitation of extension falls far 
short of the 15 degrees of limitation required for the 
assignment of a 20 percent rating, a higher evaluation is not 
warranted under this code.

In reviewing the relevant medical evidence, the Board finds 
that the veteran's arthritis of the left knee was not 
manifested by more than slight limitation of motion.  In 
fact, under the applicable rating criteria, the minimal 
limitation of motion that was evident does not support a 
compensable rating under Diagnostic Code 5260 or 5261.  Since 
there was x-ray evidence of arthritis and some limitation of 
motion, the separate 10 percent rating for the left knee was 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In 
fact, a claimant is entitled to a 10 percent evaluation for 
painful motion of a major joint, even when there is no 
limitation of motion, where arthritis in the joint is 
established by x-ray.  Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).  However, the slight limitation of motion 
shown here for the left knee falls far short of what is 
required for a rating in excess of 10 percent.

In addition, since there is no clinical evidence of 
instability of the left knee Diagnostic Code 5257 is not for 
application.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59; as well as the decision in DeLuca v. Brown, 8 
Vet. App. 202 (1995), however, the foregoing do not provide a 
basis for an increase.  There is no objective evidence of any 
additional functional loss of range of motion due to pain to 
any extent approaching the criteria for an evaluation in 
excess of 10 percent under Diagnostic Codes 5260 or 5261.  
There is also no medical evidence of weakened movement, 
excess fatigability or incoordination which would warrant a 
higher evaluation.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. §§ 5107(b); Gilbert, 1 
Vet. App. at 49.

E. Degenerative disc disease, lumbar spine

In an August 1997 VA examination the veteran reported back 
pain as secondary to involvement in the military and an 
accident while working for the highway department in 1993.  
The examination showed some spasms to palpation in the lower 
lumbar region.  The veteran denied radiation of pain to hips 
or legs.  Sciatic nerve notch was negative.  Forward flexion 
was 0 to 48 degrees, backward flexion was 0 to 25 degrees, 
and left lateral flexion was 0 to 35 degrees.  Right lateral 
flexion was 0 to 35 degrees, right rotation was 0 to 30 
degrees, and left rotation was 0 to 30 degrees.  The veteran 
was able to stand on her toes and heels, could do toe/heel 
tandem walking without difficulty.  Straight leg raising 
elevation of 45 degrees produced slight discomfort to 
bilateral lumbar region without radiation of pain.  Muscle 
strength against resistance was 5/5.  No atrophy of muscle 
noted.  The diagnosis was lumbar spine degenerative disc 
disease at L5-S1.

A January 1998 VA examination the veteran complained of 
having low back pain radiating down her right leg as a result 
of an automobile accident in 1993.  The diagnosis was back 
pain.  The examiner also noted that the veteran had back and 
objective sensory deficit, suggestive of S1 radiculopathy.  
Her back pain started after the 1993 accident and that 
accident most likely contributed to her back pain and 
symptoms of radiculopathy.

A 10 percent nonservice connected evaluation was assigned by 
the RO for intervertebral disc syndrome (IDS) under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  Under Diagnostic Code 5293 a 
10 percent rating is for assignment in cases with mild IDS.  
A 20 percent disability rating will be awarded if the 
manifestations of IDS are "moderate" with "recurring 
attacks".  

The Board is of the opinion that the evidence of record 
demonstrates that the veteran's disability picture for her 
IDS does not meet the criteria for a 20 percent evaluation 
under Diagnostic Code 5293.  There is no clinical evidence of 
moderate IDS with recurring attacks.  The veteran denied 
radiation of pain to hips or legs; and sciatic nerve notch 
was negative.  However, an increased rating to 20 percent is 
warranted under either Code 5292 or 5295.  The August 1997 VA 
examination showed spasms upon palpation in the low back 
region and limitation of motion of the lumbar spine that more 
closely approximates moderate limitation.  There is no 
medical evidence of more than moderate limitation of motion 
of the lumbar spine to support the next highest rating (40 
percent) under Code 5292.  While there is disc space 
narrowing, there is otherwise no medical evidence of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritis changes, or some of the above with 
abnormal mobility on forced motion.  Thus, an increased 
rating to 20 percent, but no more than 20 percent, is 
warranted for the veteran's nonservice-connected back 
disability.

In VAOPGCPREC 36-97 (December 12, 1997), the VA General 
Counsel held that: (1) Diagnostic Code 5293 involves loss of 
range of motion and, therefore, 38 C.F.R. §§ 4.40 and 4.45 
must be considered when a disability is evaluated under this 
code; (2) When a veteran receives less than the maximum 
evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation of motion.

The 20 percent evaluation assigned under Diagnostic Code 5292 
takes into account the functional limitation due to pain, in 
particular the veteran's limited back motion due to pain.  
See VAOPGCPREC 36-97.  Other factors listed in 38 C.F.R. § 
4.45, such as more movement than normal, weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, swelling, deformity, or 
atrophy of disuse such that would warrant a rating in excess 
of that currently assigned have not been demonstrated. 

F. Shortness of breath and liver condition

In the August 1997 VA examination the veteran made no 
complaints of shortness of breath or of symptoms relating to 
a liver condition.  In fact, the veteran denied any history 
of chest pain or shortness of breath.  The examination showed 
the lungs clear to auscultation bilaterally.  Good chest wall 
development was noted.  Good chest wall movement was noted 
with inspiratory/expiratory phases.  Chest x-ray was 
negative.  The examination also showed the abdomen to be soft 
nontender, active bowel sounds were noted with no 
organomegaly.

In a January 1998 VA examination the veteran again denied any 
shortness of breath, chest pain, or palpation.

The medical evidence reveals no manifestations that would 
warrant any compensable assessment for shortness of breath or 
a liver condition, and the veteran has not presented any 
evidence of any such manifestations.  Medical evidence shows 
no diagnoses of shortness of breath or a liver condition.  
There is some laboratory evidence of slightly elevated liver 
function studies (SGOT, SGPT) but no functional limitation 
attributable to a diagnosis of an underlying liver disorder.  
Hence, the Board must conclude that the noncompensable 
evaluations assigned to the veteran's shortness of breath and 
claimed liver condition are appropriate.

G. Conclusion

A review of the evidence shows that the veteran is unable to 
meet the requirements for entitlement to a permanent and 
total rating for pension purposes.  As previously discussed, 
entitlement to pension benefits may be found if the veteran 
has a lifetime impairment which would render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502; 38 C.F.R. § 4.15.  In this 
case, the veteran is unable to meet this requirement.  None 
of the veteran's disabilities constitutes a permanent total 
disability under 38 C.F.R. § 4.15, and her various 
disabilities do not amount to a combined one hundred percent 
evaluation for pension purposes.

Moreover, a permanent and total disability rating is not 
warranted under the applicable schedular criteria provided 
for under 38 C.F.R. § 4.16(a), 4.17.  The veteran does not 
have a disability rated at 60 percent or higher, or one 
disability rated at 40 percent with the combined rating at 70 
percent.  The combined rating for the veteran's nonservice 
connected disabilities is appropriately designated at 30 
percent.

As the veteran's disability does not meet the percentage 
requirements of 38 C.F.R. §§ 4.16(a), 4.17, the Board must 
determine whether she is entitled to pension benefits based 
on subjective criteria, including age, education and 
occupational history.  38 C.F.R. §§ 3.321, 4.15.  In this 
regard, the Board notes that the veteran was born in July 
1963, reported three years of college, and last worked in 
June 1996.  The veteran reported in her August 1997 VA 
examination that since 1992 she had been working for the 
highway department as a seasonal worker and indicated having 
several factory jobs.  The examiner further indicated that 
the veteran's psychiatric condition did not necessarily 
warrant any permanent/total disability.  It was observed that 
the veteran presented a poor job history following her 
placement on psychotropic medications and that the 
psychotropic medication regimen could affect her ability and 
performance, but the examiner also opined that that the 
medications could be adjusted accordingly.  There is no 
medical opinion that the veteran's psychiatric disorder, or 
all of her disabilities combined, would preclude all forms of 
substantially gainful employment consistent with he 
education, employment background, and relatively young age.

The veteran has not shown that her nonservice-connected 
disabilities render her unemployable under 38 C.F.R. 
§ 3.321(b)(2) and no medical professional is shown to have 
offered an opinion that the combined effects of her 
nonservice-connected disorders result in unemployability.  In 
addition, the veteran has not shown that her disabilities 
result in frequent periods of hospitalization, or marked 
interference with employment.  Accordingly, the Board 
concludes that the veteran has simply not presented such an 
unusual disability picture so as to render impractical the 
application of regular schedular standards.  Hence, a basis 
for entitlement to a permanent and total disability 
evaluation on an extraschedular basis has not been presented.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

On the basis of the above analysis a preponderance of the 
evidence is against a permanent and total disability 
evaluation for pension purposes.  38 U.S.C.A. § 5107(b).  The 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise establish a 
basis for favorable action on the veteran's appeal.



ORDER

Entitlement to service connection for residuals, partial 
hysterectomy is denied.
 
Entitlement to service connection for anxiety/depressive 
disorder, to include as due to an undiagnosed illness is 
denied.

Entitlement to service connection for migraine headaches, to 
include as due to an  undiagnosed illness is denied.

Entitlement to service connection for degenerative joint 
disease, left knee, to include as due to an undiagnosed 
illness is denied.

Entitlement to service connection for degenerative disc 
disease, lumbar spine, to include as due to an undiagnosed 
illness is denied.

Entitlement to a total and permanent disability evaluation 
for pension purposes is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

